Citation Nr: 0024926	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  99-03 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased (compensable) rating for a left 
ankle disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from January 1984 
to December 1985.

This matter arises from a March 1998 rating decision of a 
regional office (RO) of the Department of Veterans Affairs 
(VA) confirming and continuing a noncompensable evaluation 
for a left ankle disorder.  This appeal to the Board of 
Veterans' Appeals (Board) ensued.

A hearing was held at the RO before the undersigned Member of 
the Board in July 2000.  A transcript of the hearing is of 
record.


FINDING OF FACT

A left ankle disorder is manifested primarily by some 
crepitus and by pain and fatigability productive of moderate 
impairment.


CONCLUSION OF LAW

A 10 percent rating for a left ankle disorder is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, and 4.71a, Diagnostic Code 5271 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records disclose that the veteran was treated 
at a clinic in October 1984, complaining of soreness of the 
left ankle.  He indicated that he had hurt his ankle while 
wrestling.  Examination of the left ankle showed mild 
swelling, slight discoloration and decreased range of motion.  
The assessment was sprained ankle.  

An examination was performed in October 1985 for service 
separation.  Tenderness was noted about a cystic mass on the 
anterior lateral aspect of the left ankle.

A March 1986 rating decision granted service connection for a 
left ankle disorder classified as a ganglion of the left 
ankle.  The veteran failed to report for a VA examination, 
and a noncompensable rating was assigned based on service 
medical records.

A claim for an increased rating for a left ankle disability 
was received in December 1997.  The veteran reported that he 
had sprained his left ankle during service and that he had 
experienced problems with running and jumping since that 
time.  In subsequent statements in support of the claim for 
increase, he noted that he experienced left ankle 
crepitation, especially with exertion, and that crepitation 
was accompanied by pain and swelling.

A VA orthopedic examination was performed in February 1998.  
The veteran reported that he had intermittent left ankle 
pain.  It was found that his gait was normal.  The left ankle 
exhibited no edema, warmth or tenderness.  The veteran had 
crepitation with range of motion.  He had full range of 
motion of the left ankle.  X-rays of the left ankle revealed 
no fracture.  The diagnosis was left ankle ganglion cyst with 
residuals.

VA outpatient treatment records, dated from August 1998 to 
January 1999, reflect the veteran's treatment for conditions 
other than a left ankle disorder.  There is a notation of the 
above referenced results of the February 1998 x-ray 
examination of the left ankle.

A VA orthopedic examination was performed in March 1999.  
According to the veteran's history, he had great difficulty 
climbing ladders and difficulty running for more than two 
minutes at a time.  He experienced continuous left ankle 
discomfort, as well as moderate swelling.  The limb felt 
weak; occasionally, the ankle felt stiff.  
The ankle lacked endurance and fatigued easily.  He denied 
the use of braces, crutches or canes.  He indicated that he 
was a full-time school bus driver.


Clinical inspection of the left ankle revealed that the 
veteran had normal gait.  There was no increased heat, 
swelling, or joint effusion in and about the left ankle.  The 
examiner noted pain to palpation over the anterior margin of 
the tibial portion of the left ankle joint where it was 
crossed by the extensor tendon to the fourth toe.  Resisting 
tension of the fourth toe increased the discomfort 
dramatically.  Range of motion of the left ankle was normal, 
including inversion and eversion.  X-ray examination of the 
left ankle was normal.  The diagnosis was post tear of 
extensor tendon to the left fourth toe.

A VA orthopedic examination was performed in April 2000.  A 
normal wear pattern was seen on the soles of both of the 
veteran's shoes.  The veteran did not limp.  Clinical 
inspection of the left ankle showed no increased heat, 
swelling or joint effusion.  There was no mass present 
whatsoever.  There was pain to palpation over the anterior 
margin of the tibial portion of the left ankle joint where it 
was crossed by the extensor tendon to the fourth toe.  
Resisting extension of the fourth toe increased the 
discomfort dramatically.  Range of motion of the left ankle 
was normal, including inversion and eversion.  The examiner 
described the examination of the left ankle as normal.  X-ray 
examination of the left ankle was normal.  The diagnosis was 
post tear of extensor tendon to the left fourth toe.


A hearing was held at the RO before the undersigned Board 
Member in July 2000.  In testimony, the veteran maintained 
that inservice injury to the left ankle involved a tendon 
rather than a ganglion cyst.  He stated that he had to give 
up a job as a truck driver because his left ankle disability 
made it difficult to operate the clutch.  He reported left 
ankle swelling with exertion and noted that he felt intense 
pain when pressure was applied to the ankle.


II.  Legal Analysis

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a veteran claims that a service-
connected disability has increased in severity, the claim is 
well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (1999).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (1999).

A 10 percent rating is warranted for limited of motion of the 
ankle, where moderate.  A 20 percent rating is warranted for 
limited of motion of the ankle, where marked.  38 C.F.R. 
 4.71a, Diagnostic Code 5271 (1999).

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(1999).

In addition, evaluation of disabilities of the 
musculoskeletal system includes consideration of functional 
loss due to such problems as weakness, excess fatigability, 
incoordination or pain, pursuant to the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (1999), and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Notable functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (1999).

A review of the record indicates that the current disorder of 
the left ankle stems from a tear involving an extensor tendon 
rather than a ganglion cyst.  In any event, the medical 
evidence shows that the veteran has full range of motion of 
the left ankle.  At the same time, however, the Board accepts 
as credible the veteran's assertions and testimony that he 
experiences significant left ankle pain and fatigability and 
that pain and fatigability produce functional limitations.  
Additionally, the veteran exhibited left ankle pain, to 
objective demonstration, on the most recent examinations for 
rating purposes.  

Having reviewed the record, the Board concludes that 
disability from functional loss due to pain and fatigability 
is equivalent to moderate limitation of motion of the ankle, 
for which a ten percent rating is warranted.  There is an 
approximate balance of positive and negative evidence 
regarding the issue on appeal, so as to warrant application 
of the doctrine of benefit of doubt.  38 U.S.C.A. § 5107(b) 
(West 1991).  

In this case, criteria for a yet higher rating of 20 percent, 
which contemplates disability productive of marked limitation 
of motion of the ankle, are not satisfied.  In this regard, 
the Board notes that there is no current medical evidence of 
heat, swelling, joint effusion or gait problems referable to 
the left ankle.  

ORDER

A 10 percent rating for a left ankle disorder is granted, 
subject to governing criteria pertaining to the payment of 
monetary awards.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

